PER CURIAM.
After carefully reviewing the record in the underlying suit on a promissory note, we find that the trial court properly entered summary judgment in favor of the plaintiff as to liability where there were no genuine issues of material fact remaining and the moving party was entitled to summary judgment as a matter of law. Fla. R. Civ. P. 1.510(c). However, as to damages, we find that the plaintiff’s verified motion for summary judgment and the defendant’s affidavit conflict as to the amount that was due and owing. Therefore, the trial court erred in awarding the plaintiff the sum of $32,844.31 plus prejudgment interest. On remand, the parties should present evidence to the trial court of the amounts due and owing.
Affirmed, in part; reversed, in part, and remanded.